Citation Nr: 1208239	
Decision Date: 03/05/12    Archive Date: 03/16/12	

DOCKET NO.  09-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the knees, back, and neck, claimed as secondary to spinal disc disease with accompanying pain.  

2.  Entitlement to service connection for the residuals of shrapnel wounds to the right hand and arm.  

3.  Entitlement to service connection for a chronic respiratory disorder, claimed as the residual of exposure to Agent Orange.  

4.  Entitlement to a compensable initial evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1978, and from September 1980 to April 1985, with additional unverified service from December 1978 to September 1980, and service in the Republic of Vietnam from June 1967 to June 1968.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, among other things, granted service connection and a noncompensable evaluation for hypertension effective from July 27, 2007, the date of receipt of the Veteran's claim for service connection.  

In a rating decision and accompanying Statement of the Case dated in February 2010, the RO awarded a 10 percent evaluation for amputation of the tip of the Veteran's right second finger.  Subsequent to that determination, in correspondence of April 2010, the Veteran indicated that the award of a 10 percent evaluation for his service-connected amputation of the tip of the right second finger satisfied all aspects of his appeal.  Accordingly, the issue of entitlement to an increased rating for the Veteran's service-connected amputation of the tip of the right second finger is not currently before the Board.  Moreover, in a Notice of Disagreement of July 2008, the Veteran indicated that he had "never claimed to have lung cancer."  Accordingly, the issue of entitlement to service connection for a chronic respiratory disorder, which had previously been characterized as service connection for a lung condition, to include lung cancer, has been recharacterized as noted on the title page of this decision.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed rheumatoid arthritis of the bilateral knees, back, and neck; shrapnel wounds to the right hand and arm; and respiratory disorder, as well as the current severity of his service-connected hypertension.  

In that regard, in addition to his verified service, the Veteran contends that he did, in fact, serve on active duty from December 1978 to September 1980.  Significantly, while according to the National Personnel Records Center, the Veteran had active service only from February 1963 to December 1978, and once again from September 1980 to April 1985, is at this time unclear whether sufficient attempts were, in fact made to verify the Veteran's reported service from December 1978 to September 1980.  Accordingly, additional development in this area will be undertaken prior to a final adjudication of the Veteran's current claims.  

As regards the Veteran's claimed rheumatoid arthritis of the bilateral knees, neck, and back, and respiratory disorder, the Board acknowledges that service treatment records are negative for any such disabilities.  However, at the time of the filing of his Notice of Disagreement in July 2008, the Veteran stated that his "medical records" indicated that he had been treated for back pain on May 14th and November 3rd, 1974, while on active duty.  Significantly, the Veteran's claims folder currently contains no service treatment records whatsoever from the year 1974.  This scenario raises the possibility that there may, in fact, be additional service treatment records which are not at this time a part of the Veteran's claims file, or, in the alternative, that the Veteran himself possesses service treatment records which are not in the possession of the Board.  Such records, it should be noted, are arguably vital to the Veteran's current claims for service connection.  

Turning to the issue of service connection for the residuals of shrapnel wounds to the Veteran's right hand and arm, the Board notes that, in March and June 1972, while in service, the Veteran received treatment for complaints of swelling and pain in his right wrist.  However, on neither of those occasions was there any indication that the Veteran had sustained shrapnel wounds to his right hand and/or arm.  Moreover, while at the time of a VA medical examination in January 2008, there was noted the presence of right wrist swelling following trauma in April 1970, for which the Veteran received treatment with a brace, no such record of inservice treatment currently exists in the Veteran's claims folder.  Significantly, radiographic studies of the Veteran's right wrist conducted in conjunction with the January 2008 examination showed evidence not only of degenerative changes with osteophytes of the distal ulnar, but also "questionable tiny radiopaque foreign bodies of the thenar area."  Such findings raise some question as to whether the Veteran may, in fact, have sustained shrapnel wounds of some kind to his right hand and/or wrist during his period or periods of active military service.  

Finally, as regards the issue of an increased evaluation for service-connected hypertension, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in April 2010, approximately one year ago.  Significantly, at the time of that examination, the Veteran was reported to be on medication for control of his hypertension.  Blood pressure measurements reported at the time of examination were 170/86, 158/84, and 154/78.  However, during the course of a more recent VA examination in November 2010, the Veteran's blood pressure was reported as 168/84.  

Pursuant to applicable law and regulation, a compensable (10 percent) evaluation for service-connected hypertension requires a diastolic pressure of predominantly 100 or more, or in the alternative, systolic pressure predominantly 160 or more.  Inasmuch as a number of the Veteran's most recent systolic measurement is greater than 160, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate to a final adjudication of his claim for an increased evaluation for service-connected hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they verify any additional service for the Veteran, to include, in particular, the aforementioned unverified service from December 1978 to September 1980.  Should such additional service be verified, the RO/AMC should request copies of any and all records of treatment of the Veteran for that period of service.  All attempts to procure the above records should be documented in the Veteran's claims folder.  Moreover, should such records prove unavailable, the RO/AMC should specifically so state.  Finally, should the RO/AMC be unable to obtain other service records identified by the Veteran, a notation to that effect should be included in the claims file.  

2.  The RO/AMC should then contact the Veteran, with a request that he provide copies of any service treatment records in his possession, to include, in particular, any records of treatment for the year 1974, during which, according to the Veteran, he received treatment on two occasions for his claimed back disability.  Once again, all such records, when obtained, should be made a part of the Veteran's claim folder.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

4.  If and only if the aforementioned efforts yield evidence of inservice diagnosis and/or treatment for back, bilateral knee, neck, or respiratory/pulmonary pathology, or shrapnel injuries to the right hand/arm, the Veteran should be afforded additional VA examinations, by an appropriate specialist or specialists, if necessary, in order to more accurately determine the exact nature and etiology of the disabilities currently on appeal.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the examinations, the appropriate examiner or examiners should offer an opinion as to whether any identified back, bilateral knee, neck, or respiratory/pulmonary disability at least as likely as not had its origin during the Veteran's period or periods of active military service.  All such information and opinions, once obtained, should be made a part of the Veteran's claims folder.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.  

5.  The Veteran should then be afforded an additional VA examination in order to more accurately determine the current severity of his service-connected hypertension.  Once again, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  In addition, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Finally, a notation to the effect that this record review has taken place must be included in the examination report.  

6.  The RO/AMC should then readjudicate the Veteran's claims for service connection for rheumatoid arthritis of the bilateral knees, back, and neck, residuals of shrapnel wounds to the right hand and arm, and a chronic respiratory disorder (claimed as the residual of exposure to Agent Orange), as well as his claim for an increased rating for service-connected hypertension.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



